DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-18 and 41 in the reply filed on 04/07/2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 62332089, filed on May 05, 2016.

Information Disclosure Statement
The references cited in the PCT international search report by the Israel Patent Office have been considered.

Claim Objections
Claims 1- 18 is/are objected to because of the following informalities:  
In regards to claim 1, at line 15, the limitations “calculate an effectiveness parameter” should apparently read --calculating an effectiveness parameter--.
selected from the set of neurofeedback treatments--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 recites the limitation "the reward threshold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation “the selected effective neurofeedback treatment” in line 2. The claim is rendered indefinite as it is unclear whether the claim is actually referring to the designated effective neurofeedback treatment of claim 1 line 24.
Claim 7 recites the limitation “the selected effective neurofeedback treatment” in lines 2-3. The claim is rendered indefinite as it is unclear whether the claim is actually referring to the designated effective neurofeedback treatment of claim 1 line 24.
Claim 7 further recites the limitation “and another iteration is performed for the remaining members of the set of neurofeedback treatments that were not members of the iterated subset” in lines 

Claim 8 recites the limitation “the previous effective neurofeedback treatment” in line 2. The claim is rendered indefinite as it is unclear whether the claim is actually referring to the designated effective neurofeedback treatment of claim 1 line 24. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Regarding claim 7, the claim requires that “the iterating is performed for a subset of neurofeedback treatments” in lines 1-2; however, claim 1 already includes performing iterations on a subset of neurofeedback treatments (i.e., “selecting one neurofeedback treatment from the set of neurofeedback treatments, wherein in each iteration another neurofeedback treatment is selected; administering the one neurofeedback treatment to the patient” in lines 11-14 thereof); therefore, the claim fails to further limit the subject matter of the claim upon which it depends.
Regarding claim 11 the claim requires “measuring the effectiveness parameter according to the associated set of treatment parameters” in lines 4-5; however, claim 1 requires “the effectiveness parameter is calculated based on the measurements of electrical activity of the brain” which performs a different method to claim 11. It is unclear whether the effectiveness parameter is determined by the associated set of treatment parameters or on the measurements of electrical activity of the brain. Therefore, the claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim(s) 1 recite(s), at least in part the following step(s): “correlating the at least one patient brain state parameter with a set of neurofeedback treatments from a plurality of neurofeedback treatments stored in a dataset” in line 3, “selecting one neurofeedback treatment from the set of neurofeedback treatments, wherein in each iteration another neurofeedback treatment is selected” in line 6 “calculate an effectiveness parameter associated with the one neurofeedback treatment administered to the patient” in line 8, and “designating an the effective neurofeedback treatment from the set of neurofeedback treatments according to the measured effectiveness parameter“ in line 11. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process. For example, the “correlating”, “selecting”, “calculat[ing]”, and “designating” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “correlating”, “selecting”, “calculat[ing]”, and “designating.” In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application and the additional elements do not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim(s) 1 do(es) not amount to significantly more than the abstract idea itself. See US 20140347265 A1. 
Claim 2 recite(s), at least in part the following step(s): “the effectiveness parameter is calculated as the sum of the time duration of each respective appearance event of a value calculated for the target signal pattern determined based on output of at least one brain signal measurements of electrical activity of the brain” found in lines 2-5. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 2 further recites the abstract idea in detail without significantly more.
Claim 3 recite(s), at least in part the following step(s): “the time duration of each respective appearance event of the value is determined based on a threshold requirement represent a local maximum of the target signal pattern or a local minimum of the target signal pattern” found in lines 1-4. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 3 further recites the abstract idea in detail without significantly more.
Claim 4 recite(s), at least in part the following step(s): “the effectiveness parameter is calculated regardless of whether the reward threshold of the administered neurofeedback treatment is met or not” found in lines 2-3. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 4 further recites the abstract idea in detail without significantly more.
Claim 5 recite(s), at least in part the following step(s): “the value calculated for the target signal pattern determined based on output of measurements of electrical activity of the brain comprises a power value of each appearance event of a target type of brain activity calculated from electroencephalogram (EEG) signals” found in lines 2-5. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 5 further recites the abstract idea in detail without significantly more.
Claim 9 recite(s), at least in part the following step(s): “associating each member of the set of neurofeedback treatments with a plurality of treatment parameters each representing a different value for a requirement target, wherein a calculation based on output of at least one sensor measuring electrical activity of the brain of the patient is compared to the value of the requirement target” found in lines 2-6. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 9 further recites the abstract idea in greater detail without significantly more.
Claim 10 recite(s), at least in part the following step(s): “at least one of an image and a sound is modulated according to the comparison of the calculation based on the output of the at least one sensor to the value of the requirement target” found in lines 2-4. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 10 further recites the abstract idea in detail without significantly more.
Claim 11 recite(s), at least in part the following step(s): “wherein selecting comprises selecting one neurofeedback treatment from the set of neurofeedback treatments and an associated set of treatment parameters selected from the plurality of treatment parameters, and measuring the effectiveness parameter according to the associated set of treatment parameters” found in lines 1-5. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 11 further recites the abstract idea in detail without significantly more.
Claim 14 recite(s), at least in part the following step(s): “administering an evaluation to obtain a first score for the patient at the current brain state of a patient, administering the evaluation to obtain a second score for the patient after the effective neurofeedback treatment is selected, and comparing the first and second scores” found in lines 2-5. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 14 further recites the abstract idea in detail without significantly more.
Claim 15 recite(s), at least in part the following step(s): “removing the effective neurofeedback treatment from use in the iterating when the comparison of the first and second scores is not statistically significant” found in lines 2-3. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 15 further recites the abstract idea in detail without significantly more.
Claim 16 recite(s), at least in part the following step(s): “the at least one patient brain state parameter is selected from the group consisting of: memory improvement, attention improvement” found in lines 1-3. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 16 further recites the abstract idea in detail without significantly more.
Claim 17 recite(s), at least in part the following step(s): “when the at least one patient brain state parameter comprises memory improvement, the set of neurofeedback treatments comprise at least one of: absolute power value of the Alpha frequency measured at a selected electrode, relative power of the Alpha frequency compared to the power of the rest of all other frequencies measured for the selected electrode, average power of the measured Alpha frequency over time, and coherence between the phases of the Alpha frequency of several electrodes” found in lines 2-7. These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, absent the recitation of a processor, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, absent the limitation(s) of a processor in the step(s), the calculating of these mathematical parameters in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation calculating. In view of the foregoing, claim 15 further recites the abstract idea in detail without significantly more.
In regards to claim 6-8, 12-13, 18, and 41, the claim(s) include(s) additional element(s) that do(es) not integrate the abstract idea into a practical application as explained supra. The additional elements are not further sufficient to amount to significantly more than the judicial exception as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pless et al. (US 20020169485 A1), hereinafter Pless in view of Devlin et al. (US 20050043774 A1), hereinafter Devlin.

Regarding claim 1, Pless teaches a computer implemented method for adapting a neurofeedback treatment (i.e., provide therapy for various neurological disorders [Abstract]), comprising: 
receiving at least one patient brain state parameter indicative of a current brain state of a patient for application of a neurofeedback treatment (i.e., a neurological event of interest is detected (step 810); this neurological event can be a seizure, a seizure onset, an episode of a movement disorder, an episode of pain, or any of numerous other possibilities [0135]); 
correlating the at least one patient brain state parameter with a set of neurofeedback treatments from a plurality of neurofeedback treatments stored in a dataset (i.e., based on the transformed parameter, then, a therapy is selected (step 816) from a plurality of possible therapies [0140; Fig. 8])
performing a plurality of iterations during a neurofeedback session 812-820 for selection of an effective neurofeedback treatment from members of the set of neurofeedback treatments (i.e., therapy selection, modification, and application are repeated as necessary (steps 812-820) [0141; Fig. 8]), each iteration comprising: 
selecting one neurofeedback treatment 816 from the set of neurofeedback treatments (i.e., a therapy is selected (step 816) from a plurality of possible therapies [0140; Fig. 8]), wherein in each iteration another neurofeedback treatment is selected (i.e., the therapy most likely to treat the detected event most effectively (as determined by prior clinical testing, either patient-specific or generally) is associated with each possible numeric quantity or applicable ranges of quantities [0022], [0120]-[0121]); 
administering the one neurofeedback treatment to the patient (i.e., delivering a course of therapy [0042]). 
Pless fails to teach a method for adapting a neurofeedback treatment with each iteration comprising a step to calculate an effectiveness parameter associated with the one neurofeedback treatment administered to the patients wherein the effectiveness parameter is calculated based on measurements of electrical activity of the brain outputted by at least one sensor sensing the head of the patient the effectiveness parameter is calculated over a time duration of each appearance event of a target signal denoting a desired goal of the neurofeedback session.
In a relevant area, Devlin teaches to calculate an effectiveness parameter associated with the one neurofeedback treatment administered to the patients wherein the effectiveness parameter is calculated based on measurements of electrical activity of the brain (i.e., an index is designed to quantify EEG changes related to neurostimulator treatment efficacy [0063]) outputted by at least one sensor sensing the head of the patient (i.e., EEG data was recorded from electrode pairs [0064]) the effectiveness parameter is calculated over a time duration of each appearance event of a target signal denoting a desired goal of the neurofeedback session (i.e., features may also quantify the presence or absence of a specific condition over a time period [0078 – wherein the specific condition is the target signal denoting a desired goal]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless to calculate an effectiveness parameter associated with the one neurofeedback treatment administered to the patients wherein the effectiveness parameter is calculated based on measurements of electrical activity of the brain outputted by at least one sensor sensing the head of the patient the effectiveness parameter is calculated over a time duration of each appearance event of a target signal denoting a desired goal of the neurofeedback session as taught by Devlin in order to determine a parameter the efficacy of the neurofeedback treatment after the treatment was performed to determine if further treatment is needed.
Pless further fails to teach designating the effective neurofeedback treatment from the set of neurofeedback treatments according to the measured effectiveness parameter.
A similar teaching is found in Pless where “a therapy is selected (step 816) from a plurality of possible therapies. As with the method of FIG. 7, above, the therapy most likely to treat the detected event most effectively ” in paragraph [0140]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pless to designate the effective neurofeedback treatment from the set of neurofeedback treatments according to the measured effectiveness parameter in order to select the most effective therapy to apply as determined by the effectiveness parameter.
In regards to claim 2, Pless as modified by Devlin teaches the limitations of claim 1.
Pless fails to teach that the effectiveness parameter is calculated as the sum of the time duration of each respective appearance event of a value calculated for the target signal pattern determined based on output of measurements of electrical activity of the brain.
In a relevant area, Devlin teaches that the effectiveness parameter is calculated as the sum of the time duration of each respective appearance event of a value calculated for the target signal pattern determined based on output of measurements of electrical activity of the brain (i.e., Features may also quantify the presence or absence of a specific condition over a time period, or the degree to which a specific condition is met over a specific time period [0078 – wherein the degree to which a condition is met of a period of time can be a summation of the time duration of each appearance event]])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless to have the effectiveness parameter be calculated as the sum of the time duration of each respective appearance event of a value calculated for the target signal pattern determined based on output of measurements of electrical activity of the brain as taught by Devlin in order to calculate an indicator of brain response to stimulation from a treatment to find if the treatment is effective.
In regards to claim 3, Pless as modified by Devlin teaches the limitations of claim 2 and Pless further teaches that the time duration of each respective appearance event of the value is determined based on a threshold requirement (i.e., If the observed half wave does not meet the thresholds, it is disregarded [0111 – wherein the half have is the target signal pattern]) represent a local maximum of the target signal pattern or a local minimum of the target signal pattern (i.e., a half wave is an interval between a local waveform minimum and a local waveform maximum [0091]).
In regards to claim 4, Pless as modified by Devlin teaches the limitations of claim 1 and Pless further teaches a reward threshold of the administered neurofeedback treatment (i.e., if the amplitude 628 and duration 630 exceed respective thresholds, then the observed half wave is considered a “qualified half wave” [0111 – wherein the amplitude of the signal exceeding respective thresholds is the signal meeting the reward threshold]) is met or not. 
Pless fails to teach the effectiveness parameter is calculated regardless of whether a reward threshold of the administered neurofeedback treatment is met or not.
In a relevant area, Devlin teaches the effectiveness parameter (i.e., an index is designed to quantify EEG changes related to neurostimulator treatment efficacy [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless to include the effectiveness parameter as taught by Devlin in order to calculate an indicator of brain response to stimulation from a treatment to find if the treatment is effective. While Pless and Devlin do not speak on a relation between the effectiveness parameter and the reward threshold, the effectiveness parameter is also not said to have stopped being calculated for any reason and it would be obvious to continue calculating the effectiveness parameter as explained above.
In regards to claim 5, Pless as modified by Devlin teaches the limitations of claim 2 and Pless teaches that the value calculated for the target signal pattern determined based on output of measurements of electrical activity of the brain comprises a power value of each appearance event of a target type of brain activity calculated from electroencephalogram (EEG) signals (i.e., the time-evolving energy spectrum of the patient's EEG [0084]).
Regarding claim 13, Pless as modified by Devlin teaches the limitations of claim 1.
Pless fails to explicitly teach that each during each iterating one neurofeedback treatment is administered for an approximately equal range of time.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pless to where each one neurofeedback treatment is administered for an approximately equal range of time as the neurofeedback treatment in order to properly determine the effectiveness of each therapy by equally comparing the effectiveness of each therapy.
Regarding claim 14, Pless as modified by Devlin teaches the limitations of claim 1.
Pless fails to teach administering an evaluation to obtain a first score for the patient at the current brain state of a patient, administering the evaluation to obtain a second score for the patient after the effective neurofeedback treatment is selected, and comparing the first and second scores.
In a relevant area, Devlin, teaches administering an evaluation to obtain a first score for the patient at the current brain state of a patient (i.e.,  A first value of INDEX [0083]), administering the evaluation to obtain a second score for the patient (i.e., A second value of INDEX [0083]) after the effective neurofeedback treatment is selected, and comparing the first and second scores (i.e., The difference between the INDEX values obtained at these two assessment times, INDEXstim — on−INDEXstim — off, [0083 – the difference between the INDEX values is a comparison]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless to administer an evaluation to obtain a first score for the patient at the current brain state of a patient, administering the evaluation to obtain a second score for the patient after the effective neurofeedback treatment is selected, and comparing the first and second scores as taught by Heruth in order to determine if one treatment is more effective than another.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pless in view of Devlin as applied to claim 1 above, and in further view of Adachi (US 20130296732 A1 ).
 In regards to claim 6, Pless as modified by Devlin teaches the limitations of claim 1.
Pless fails to teach administering the designated effective neurofeedback treatment to the patient for a predefined range of time longer than the range of time of administration of each respective neurofeedback treatment.
In a relevant area, Adachi teaches administering the designated effective neurofeedback treatment to the patient for a predefined range of time longer than the range of time of administration of each respective neurofeedback treatment (i.e., In Case 2, the next auditory stimulation is presented as soon as the predetermined time range elapses from a timing of luminance change, and thus Case 2 requires a shorter evaluation time than does Case 1 [0111]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless to include administering the selected effective neurofeedback treatment to the patient for a predefined range of time longer than the range of time of administration of each respective neurofeedback treatment in order to more efficiently determine the most effective neurofeedback treatment.not have one type of neurofeedback treatment influence another type of neurofeedback treatment.
In regards to claim 7, Pless as modified by Devlin and Adachi teaches the limitations of claim 6 and Pless further teaches that the iterating is performed for a subset of neurofeedback treatments (i.e., certain types of seizure onsets respond well to certain types of therapies [0044 – a subset of more effective treatments is formed from a larger group]), the selected effective neurofeedback treatment is selected and administered (i.e., therapy selection, modification, and application are repeated as necessary (steps 812-820) [0141; Fig. 8]), 
Pless fails to teach that another iterating is performed for the remaining members of the set of neurofeedback treatments that were not members of the iterated subset.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pless to iterate the remaining members of the set of neurofeedback treatments because only certain types of neurofeedback treatments of the group of neurofedback treatments are effective as explained above. That is, it would be obvious to iterate the remaining members of the set of neurofeedback treatments as they are the most effective forms of treatment.
In regards to claim 8, Pless as modified by Devlin and Adachi teach the limitations of claim 6 and Pless further teaches repeating the iterating and the selecting to select another effective neurofeedback treatment (i.e therapy selection, modification, and application are repeated as necessary (steps 812-820) [0141]); and 
Pless fails to teach administering the another selected effective neurofeedback treatment to the patient for another predefined range of time longer than the predefined range of time of administration of the previous effective neurofeedback treatment.
Adachi teaches administering the another selected effective neurofeedback treatment to the patient for another predefined range of time longer than the predefined range of time of administration of the previous effective neurofeedback treatment (i.e., In Case 2, the next auditory stimulation is presented as soon as the predetermined time range elapses from a timing of luminance change, and thus Case 2 requires a shorter evaluation time than does Case 1 [0111]).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless as modified by Devlin to include administering the another selected effective neurofeedback treatment to the patient for another predefined range of time longer than the predefined range of time of administration of the previous effective neurofeedback treatment as taught by Adachi in order to not have one type of neurofeedback treatment influence another type of neurofeedback treatment.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pless in view of Devlin  as applied to claim 1 above, and further in view of Crowder (US 20130172774 A1).
Regarding claim 9, Pless as modified by Devlin teaches the limitations of claim 1.
Pless fails to teach associating each member of the set of neurofeedback treatments with a plurality of treatment parameters each representing a different value for a requirement target, wherein a calculation based on output of at least one sensor measuring electrical activity of the brain of the patient is compared to the value of the requirement target.
In a relevant area, Crowder teaches associating each member of the set of neurofeedback treatments with a plurality of treatment parameters (i.e., one or more parameters of any of multiple therapies [0039]) each representing a different value for a requirement target (i.e., a goal or objective of an electrical stimulation therapy [0220]), wherein a calculation based on output of at least one sensor measuring electrical activity of the brain of the patient is compared to the value of the requirement target (i.e., an evaluation is undertaken of the pros and cons of particular electrical stimulation parameters or parameter values for the therapy relative to the goal 0220])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless as modified by Devlin to associate each member of the set of neurofeedback treatments with a plurality of treatment parameters each representing a different value for a requirement target, wherein a calculation based on output of at least one sensor measuring electrical activity of the brain of the patient is compared to the value of the requirement target as taught by Crowder in order to determine if the neurofeedback treatment is effective.
Regarding claim 10, Pless as modified by Devlin and Crowder teaches the limitations of claim 9 and Pless teaches a sound is modulated according to the comparison of the calculation based on the output of the at least one sensor to the value of the requirement target (i.e., alternative therapies are also possible and are considered to be within the scope of the present invention, including audio [0025]).
Regarding claim 11, Pless as modified by Devlin and Crowder teaches the limitations of claim 10 and Pless further teaches that selecting comprises selecting one neurofeedback treatment from the set of neurofeedback treatments (i.e., allow only one type of stimulation to be performed at a time [0106]), and measuring the effectiveness parameter according to the associated set of treatment parameters (i.e., waveform parameters and other characteristics of an event can be used for at least two purposes: first, identifying the nature of the event and selecting the most effective therapy given the nature of the event; and second, correlating, decorrelating, or otherwise varying the therapy based on an observed parameter to provide enhanced therapy [0117 – the effectiveness parameter is measured from the waveform in the form of a waveform parameter and indicates how well the treatment performs; the treatment parameter is the observed parameter that may be modified to improve the treatment).
Regarding claim 12, Pless as modified by Devlin and Crowder teaches the limitations of claim 11 and Pless further teaches that iterating comprises iterating the combination of neurofeedback treatments and the plurality of treatment parameters (i.e., therapy selection, modification, and application are repeated as necessary (steps 812-820) [0141; Fig. 8]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pless in view of Devlin as applied to claim 14 above, and in further view of John (US 6066163 A).
Regarding claim 15, Pless modified by Devlin teaches the limitations of claim 14.
Pless does not teach removing the effective neurofeedback treatment from use in the iterating when the comparison of the first and second scores is not statistically significant.
In a relevant area, John teaches removing the effective neurofeedback treatment from use in the iterating when the comparison of the first and second scores is not statistically significant (i.e relying on statistically significant and medically meaningful criteria for choosing a specified program of stimulation [col 3 lines 6-8]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless as modified by Devlin to remove the effective neurofeedback treatment from use in the iterating when the comparison of the first and second scores is not statistically significant as taught by John in order to remove a neurofeedback treatment that is no longer efficacious and to continue the iterations with better resulting neurofeedback treatments or modified neurofeedback treatments.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pless in view of Devlin as applied to claim 1 above, and in further view of Firlik (US 20100016753 A1).
Regarding claim 16, Pless as modified by Devlin teaches the limitations of claim 1.
Pless fails to teach that the at least one patient brain state parameter is selected from the group consisting of: memory improvement.
In a relevant area, Firlik teaches that the at least one patient brain state parameter is selected from the group consisting of: memory improvement (i.e., improvement in memory [0022]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless as modified by Devlin to have the at least one patient brain state parameter be selected from the group consisting of: memory improvement as taught by Firlik in order to improve upon a selected brain activity or to treat brain related disorders.
Regarding claim 17, Pless as modified by Devlin teaches the limitations of claim 1.
Pless does not teach when the at least one patient brain state parameter comprises memory improvement, the set of neurofeedback treatments comprise at least one of: relative power of the Alpha frequency compared to the power of the rest of all other frequencies measured for the selected electrode.
In a relevant area, Firlik teaches when the at least one patient brain state parameter comprises memory improvement (i.e., improvement in memory [0022]), the set of neurofeedback treatments comprise at least one of: absolute power value of the Alpha frequency measured at a selected electrode (i.e., increase the amount of one's alpha brainwaves [0017]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Pless as modified by Devlin to include when the at least one patient brain state parameter comprises memory improvement, the set of neurofeedback treatments comprise at least one of: absolute power value of the Alpha frequency measured at a selected electrode as taught by Firlik in order to determine if the neurofeedback treatment is affecting the appropriate brainwaves.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pless in view Devlin as applied to calim 1 above, and in further view of Garten et al (US 20150297109 A1) hereinafter Garten.
Regarding claim 18, Pless as modified by Devlin teaches the limitations of claim 1.
Pless fails to teach that each one neurofeedback treatment is randomly from the set of neurofeedback treatments without repeating selection of a previously selected neurofeedback treatment.
In a relevant area, Garten, directed towards brain treatment methods using modifiable images and sounds, teaches that each one neurofeedback treatment (i.e., for treating depression using music therapy [0032] see also [0034] [0035]) is randomly from the set of neurofeedback treatments without repeating selection of a previously selected neurofeedback treatment (i.e., listens to his music on a random shuffle setting [0689 – wherein each piece of music is a neurofeedback treatment and wherein the shuffle setting does not repeat a piece of music].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neurofeedback treatment methods of Pless as modified by Devlin to have each one neurofeedback treatment be randomly selected from the set of neurofeedback treatments without repeating selection of a previously selected neurofeedback treatment as taught by Garten to test different neurofeedback treatment methods for comparison to find the most effective neurofeedback treatment. 

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pless in view of Devlin as applied to claim 1 above, and in further view of Gerber et al (US 8792991 B2) hereinafter Gerber.
Regarding claim 41, Pless as modified by Devlin teaches the limitations of claim 1. 
Pless fails to teach that at each iteration, the one neurofeedback treatment is administered for less than about 10 minutes. 
Gerber teaches that at each iteration, the one neurofeedback treatment is administered for about 10 minutes (i.e., therapy should be delivered for about ten minutes per hour to provide efficacious therapy [col 27 lines 27-30]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Pless as modified by Devlin to where at each iteration, the one neurofeedback treatment is administered for about 10 minutes in order to provide efficacious therapy as determined by the parameters calculated by therapy outcomes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN FONG whose telephone number is (571)272-1931.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.F./Examiner, Art Unit 3791                                                                                                                                                                                         





/RENE T TOWA/Primary Examiner, Art Unit 3791